The Honorable Gene Roebuck State Senator P.O. Box 1696 Jonesboro, AR 72403-1696
Dear Senator Roebuck:
This is in response to your request for an opinion on the following questions:
  Can the Arkansas Teacher Retirement System provide an individual with the following information:
  1. Names and addresses of all retirees (excluding social security numbers);
2. Annuity salaries of all retirees; and
  3. Deductions, including hospitalization, federal and state taxes for all retirees?
It must be noted that you have provided no details regarding the particular records from which this information would be derived. If, however, the information would come from individual members' records which are kept for the purpose of compiling information for the members' retirement, it is clear that the answer is "no," in accordance with A.C.A. § 24-3-213, which provides as follows:
  Any and all records kept by an Arkansas public retirement system, whether required to be kept by law or board policy, shall be open to public inspection as provided in 25-19-105, except that individual members' records which are kept for the purpose of compiling information for the members' retirement or social security records shall not be open to the public.
While I thus lack sufficient information to conclusively answer your question, it is my opinion that A.C.A. § 24-3-213 is the controlling Code provision. The System must evaluate its authority to release this information in light of § 24-3-213.
Assistant Attorney General Elisabeth A. Walker prepared the following opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh